DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-9, is/as filed on 11/3/2020 are currently pending. Claim(s) 1-9 is/are rejected.
Claim Objections
Claim(s) 4 and 9 is/are objected to because of the following informalities:  
Claim 4, is missing a period at the end of the sentence. 
Claim 9, “being adjustable coupled to a pipe” should corrected to “being adjustably coupled to a pipe.”
Appropriate correction is required. 
Double Patenting
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9–21 of US 10821380 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of US 10821380 B2 substantially correspond to claims 1–9 of instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 5 and 8 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 5 recites the limitation “the connection.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 5 recites the limitation “the tensile strength.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 8 recites the word “generally” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 6-8 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Manniso (US 4878930 A).

    PNG
    media_image1.png
    740
    570
    media_image1.png
    Greyscale

Regarding claim 1, Manniso discloses a screen for intake of fluid (filter (screen) designed to remove solid particles or dust from large volumes of gases (intake fluid); column 1, lines 7-8) comprising a plurality of substantially parallel spaced rod distributed about a longitude axis (stay wires 8 are plurality of spaced rods, figure 3, column 5, lines 53-57), the plurality of rods having a length and terminating at a first end and a second end (stay wires 8 are a plurality of rods having a length and terminating at a first end and a second end; figure 3, column 5, lines 53-57); filtration material disposed around a portion of the length of the plurality of rods to define an interior volume and surface (filtration material 4 is disposed around a portion of the length of the plurality of stay wires 5 and support frame vertical members of the support frame 3 (rods) to define an interior volume and surface; figure 2, column 5, lines 48-52), wherein the plurality of rods and the filtration material are arranged to form a series of alternate ridges and grooves on the surface (figure 2 shows wherein the plurality of stay wires 5 and support frame vertical members of the support frame 3 (rods) and the filtration material 4 are arranged to form a series of alternate ridges and grooves on the surface; figure 2; column 5, lines 48-52), 
Regarding claim 2, Manniso discloses the screen of claim 1, and Manniso further discloses wherein the ridges and grooves (figure 2 shows wherein the plurality of stay wires 5 and support frame vertical members of the support frame 3 (rods) and the filtration material 4 are arranged to form a series of alternate ridges and grooves on the surface; figure 2; column 5, lines 48-52) are substantially angular and comprises a pitch and a depth, wherein the pitch is defined as a distance between two adjacent ridges, wherein the depth is defined as a distance between a top of a ridge and a bottom of an adjacent groove (figure 2 shows the alternate grooves and ridges formed by the plurality of stay wires 5 and support frame vertical members of the support frame 3 (rods) and the filtration material 4 are substantially angular have a distance between ridges (pitch) and a distance between a ridge and a groove (depth); figure 2; column 5, lines 48-52).
Regarding claim 6, Manniso discloses the screen of claim 1, and Manniso further discloses wherein each of the plurality of rods is substantially in a plane perpendicular to the longitudinal axis (figure 2 shows wherein the plurality of stay wires 5 and support frame vertical members of the support frame 3 (rods) are substantially in a plane perpendicular to the longitudinal axis; figure 2; column 5, lines 48-52).

Regarding claim 8, Manniso discloses the screen of claim 7, and Manniso further discloses wherein the fitting is arranged in a generally cylindrical configuration (figures 1-2 show wherein the end cap 6 (fitting) is arranged in a generally cylindrical configuration; figures 1-2; column 5, lines 36-39).

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manniso (US 4878930 A) in view of Haberkampf (US 20070157589 A1).

    PNG
    media_image2.png
    334
    485
    media_image2.png
    Greyscale


However, Haberkamp discloses wherein a pitch and a depth are variable (figure 9 shows depth of pleats at 72n is less than depth at 72p and pitch of pleats at top of figure is less than pitch at bottom of figure; figure 9; paragraph [0028]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the screen of Manniso, to include wherein the pitch and the depth are variable, as disclosed by Haberkamp, because this would have provided for filters and filter housings to be custom designed and further allow for different pleat depths and pitches throughout the filter as needed for performance and/or structural reasons (Haberkamp; paragraph [0032]).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manniso (US 4878930 A) in view of Bilfinger (US 20150014242 A1).
Regarding claim 4, Manniso discloses the screen of claim 1, but Manniso does not disclose further comprising: a plurality of structural members, each structural member interposed between adjacent rods and having a first end proximate to the first end of the plurality of rods and a second end spaced from the second end of the plurality of rods, wherein the structural members are welded to the adjacent rods, and the adjacent rods and the structural members are welded to the fitting. However, Bilfinger discloses a plurality of structural members, each structural member interposed between adjacent rods and having a first end proximate to a first end of a plurality of rods and a second end spaced from a second end of a plurality of rods, wherein the structural members are welded to adjacent rods, and the adjacent rods and the structural members are welded to the fitting (a plurality of structural members, each structural member interposed between adjacent rods and having a first end proximate to the first end of the plurality of rods and a second end spaced from the second end of the plurality of rods, wherein the structural members are welded to the adjacent rods, and the adjacent rods and the structural members are welded to the fitting; claim 1). It would have been obvious to one 
Regarding claim 5, Manniso and Bilfinger, in combination, disclose the screen of claim 4, but Manniso does not disclose wherein the welding of the structural members to the adjacent rods and the fitting increases the weld area for the connection of the rods to the fitting, wherein the increased weld area increases the tensile strength of the connection of the rods to the fitting. However, Bilfinger discloses wherein welding of structural members to adjacent rods and a fitting increases the weld area for the connection of the rods to the fitting (the welding of the structural member to the adjacent rods and the fitting Increases the weld area for the connection of the rods to the fitting; claim 6), wherein the increased weld area increases the tensile strength of the connection of the rods to the fitting (the increased weld area increases the tensile strength of the connection of the rods to the fitting; claim 7). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the screen of Manniso, to include wherein the welding of the structural members to the adjacent rods and the fitting increases the weld area for the connection of the rods to the fitting, wherein the increased weld area increases the tensile strength of the connection of the rods to the fitting, as disclosed by Bilfinger, because this would have provided additional structural strength to the screen assembly which, if the screen were used in a well, would help prevent the screen from fracturing or .
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manniso (US 4878930 A).
Regarding claim 9, Manniso discloses the screen of claim 1, but Manniso does not disclose wherein the screen comprises a flexible structure capable of being adjustably coupled to a pipe and/or another screen of varying sizes. However, Pall discloses wherein a screen comprises a flexible structure capable of being adjustably coupled to a pipe and/or another screen of varying sizes (a filter (screen) with a coupler (flexible structure) capable of linking (coupling) the filter (screen) with fluid conduits (pipes) of any dimensions; column 1, lines 30-32). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the screen of Manniso, to include wherein the screen comprises a flexible structure capable of being adjustably coupled to a pipe of varying sizes, as disclosed by Pall, because this would have provided for using a single filter element in a variety of applications instead of requiring a different size filter element to be used for each application, which would provide additional utility to the filter element saving costs associated with stocking excessive filter variations (Pall; column 1; lines 14-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WAQAAS ALI/Primary Examiner, Art Unit 1777